                         Case 1:21-mj-00167-JFA Document 7 Filed 05/19/21 Page 1 of 1 PageID# 25

          AO 466A (Rev. 12/17) Waiver of Rule 5 &5.I Hearings (Complaint or Indictment)



                                                 UNITED STATES DISTRICT COURT
                                                                                  forthe
                                                                  Fasterm Districtof Vireinia

                            United States of America
                                           V.                                              Case No. 1:21-mj-00167

                              Christopher Warnagiris
                                                                                           Charging District's Case No.         1:21-mj-00423
                                       Defendant


                                                              WAIVER OF RULE 5 & 5.1 HEARINGS
                                                                      (Complaint or Indictment)

                      I understand that I have been charged in another district, the (nameof other court)                 District of Columbia



                      I have been informed of the charges and of my rights to:

                      (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

                      (2)       an identity hearing to determine whether I am the person named in the charges,

                      (3)        production of the warrant, a certi ed copy of the warrant, or a reliable clectronic copy of either,

                      (4)         apreliminary hearing to determine whether there is probable cause to believe that an offense has been
                                 committed, to be held within 14 days of my rst appearance ifI am in custody and 21 days otherwise,
                                 unless I have been indicted        beforehand.

                      (5)       a hearing on any motion by the government for detention;

                      (6)        request a transfer of the procecdings to this district under Fed. R. Crim. P. 20, to plead guilty.

                      I agree to waive my right(s) to:

                                an identity hearing and production of the warrant.

                                a preliminary      hearing.

                                a detention     hearing.

                                an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                                or detention hearing to which I may be entitled in this district. I request that my
                                  Bpreliminary   hearing and/or     detention hearing be held in the prosecuting district, at a time set by
                                 that court.

                     I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
            pending against me.


                             5/19/21
           Date



                                                                                                Signaturd of defendant 's attorney


                                                                                                    Marina Medvin, Esq.
                                                                                               Printed name ofdefendant's attorney
fi
     fi
